Citation Nr: 1755001	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-33 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for bilateral hearing loss disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for skin cancer.  

5.  Entitlement to service connection for peripheral vascular disease (PVD).  

6.  Entitlement to an increased disability rating in excess of 30 percent for coronary artery disease (CAD) from April 1, 2012.  

7.  Entitlement to an earlier effective date than May 15, 2010 for the grant of nonservice-connected pension benefits.  
8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to May 1971.  The Veteran passed away in January 2015 and the substituted appellant in these matters in his surviving spouse.  

These matters come to the Board of Veterans' Appeals (Board) from May 2009 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) San Juan, Puerto Rico, and Montgomery, Alabama, respectively.  

A December 2014 rating decision granted an initial temporary 100 percent disability rating for the Veteran's CAD, effective January 26, 2012 through March 31, 2012, based on required hospital treatment.  38 C.F.R. § 4.29 (2017).  As such, during this staged rating period, the Veteran is in receipt of a maximum 100 percent disability rating; moreover, the Veteran did not perfect an appeal as to the assignment of a temporary total evaluation (TTE) specifically; therefore, the staged TTE period is not currently before the Board.  See 38 C.F.R. §§ 20.200-202 (2017).  Rather, the Board has properly limited its consideration of the specific claim to the subsequently assigned 30 percent disability rating from April 1, 2012.  

Finally, to the extent that the Veteran previously requested a hearing before the Board, his attorney withdrew the request in February 2015.  38 C.F.R. § 20.704(e) (2017).  


FINDINGS OF FACT

1.  The Veteran's hepatitis C did not have onset during active service and is not otherwise related to active service.  

2.  The Veteran's bilateral hearing loss disability did not have its onset during active service or within one year of service discharge, and is not otherwise related to active service, to include in-service noise exposure.  

3.  The Veteran's tinnitus did not have its onset during active service or within one year of service discharge, and is not otherwise related to active service, to include in-service noise exposure.  

4.  The Veteran was not diagnosed with a current skin cancer disability for any period on appeal.  

5.  The Veteran's peripheral vascular disease (PVD) did not have its onset during active service and is not etiologically related to active service or a service-connected disability, including coronary artery disease (CAD).  

6.  From April 1, 2012, the Veteran's coronary artery disease (CAD) was manifested by no worse than a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  

7.  As of February 2, 2010, the Veteran was permanently and totally disabled due to nonservice-connected disabilities.  

8.  The Veteran was not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities for any period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 30.309 (2017).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for skin cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

5.  The criteria for service connection for peripheral vascular disease (PVD) have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

6.  The criteria for an increased disability rating in excess of 30 percent for coronary artery disease (CAD) from April 1, 2012 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7017 (2017).  

7.  The criteria for an earlier effective date of February 2, 2010 for the grant of nonservice-connected pension benefits have been met.  38 U.S.C. §§ 1521(a), 5107, 5110(a) (2012); 38 C.F.R. §§ 3.102, 3.400, 3.342(a) (2017).  

8.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the appellant nor her attorney has raised any issues with VA's duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board.").  

To the extent that the appellant's attorney has previously asserted, as discussed within an addendum to a December 2012 VA Form 9 substantive appeal, that the January 2009 VA audiology examination is inadequate because the VA examiner did not address the cause of Veteran's diagnosed bilateral hearing loss and tinnitus or opine whether they were caused by his history of military noise exposure, the Board disagrees.  Rather, as discussed further herein, the January 2009 examiner considered the Veteran's history, including in-service noise exposure and post-service occupational noise exposure, and ultimately rendered a negative nexus opinion supported by a cogent rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including sensorineural hearing loss and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on a presumptive basis for certain specified diseases (including multiple myeloma, prostate cancer, and respiratory cancers) as due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 1116(a) (2012); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2017).  

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2017).  Where a service-connected disability aggravates a nonservice-connected disability, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

II.A.  Service Connection - Hepatitis C  

The appellant claims entitlement to service connection for hepatitis C.  Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the appellant's claim.  

The Board notes that post-service VA treatment records document that the Veteran was diagnosed with hepatitis C in 2004 and treated thereafter with antiviral therapy.  

However, service treatment records do not document any complaints, treatment, or diagnosis of hepatitis C.  Notably, physical examinations upon enlistment in December 1968 and separation in May 1971 document normal relevant clinical evaluations, without noted hepatitis C; additionally, the Veteran reported good health, with no relevant symptoms, in concurrent reports of medical history.  

Finally, there is no probative evidence of a nexus between the Veteran's hepatitis C, first diagnosed in 2004, and his active service.  Hepatitis C in not one of the enumerated diseases for which presumptive service connection is warranted based upon presumed exposure to herbicide agents during active service in Vietnam; therefore, presumptive service connection is not warranted.  38 C.F.R. § 3.309(e).  

The Board has considered the lay evidence of record, which is probative insofar as it reports observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that the lay evidence of record asserts a nexus between the Veteran's hepatitis C and his active service, such statements are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In conclusion, the preponderance of evidence weighs against the appellant's claim of entitlement to service connection for hepatitis C.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Service Connection - Bilateral hearing loss & Tinnitus  

The appellant also claims entitlement to service connection for bilateral hearing loss and tinnitus.  Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the appellant's claims.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

Service treatment records do not document any complaints, treatment, or diagnosis of hearing loss or tinnitus.  Physical examinations, including audiometric testing, upon enlistment in December 1968 and separation in May 1971 do not document a hearing loss disability as defined by VA regulation, see 38 C.F.R. § 3.385; additionally, the Veteran specifically denied any hearing loss within concurrent reports of medical history.  However, his reports of noise exposure during active service have been properly considered in the context of the appeal.  

Although the evidence of record fails to indicate any hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Post-service VA treatment records from June 2008 document that the Veteran's sudden right ear hearing loss had onset approximately seven or eight years before; he additionally complained of tinnitus.  

Upon VA audiology examination in January 2009, the VA examiner diagnosed bilateral hearing loss and tinnitus but opined that the Veteran's conditions were less likely as not related to his military noise exposure.  The examiner noted that the Veteran's enlistment and separation audiometric tests indicated normal hearing thresholds; additionally, he noted that the Veteran reported that he first noticed a hearing problem in 1991, which was well after his military service.  

The Veteran's statements of record regarding his observable symptoms, such as hearing difficulty, are probative evidence, see Layno, 6 Vet. App. at 469; however, to the extent such statements attempt to diagnose hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service or within the year subsequent to service discharge, such statements are of little probative value.  See Jandreau, 492 F.3d at 1376-77.  Notably, the diagnosis of a hearing loss disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  See 38 C.F.R. § 3.385.  Thus, the question of whether the Veteran has a hearing loss disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  Similarly, to the extent that lay evidence of record asserts that the Veteran's tinnitus is related to his active service, such statements are of lessened probative value, see Jandreau, supra.  Moreover, they do not document that tinnitus first had onset during active service or that it has been continuous therefrom.  

In conclusion, the most probative evidence of record weighs against the claims of entitlement to service connection for hearing loss, as there is no probative evidence that the Veteran has a current hearing loss disability at any time during the pendency of the claim.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.  

II.C.  Service Connection - Skin cancer  

The appellant also claims entitlement to service connection for skin cancer.  Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the appellant's claim.  

Significantly, there is no probative evidence that the Veteran was diagnosed with skin cancer for any period on appeal.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  To the extent that August 2008 VA treatment records document that the Veteran had several actinic keratoses, the Board finds that this is insufficient evidence of a current skin cancer disability.  Notably, actinic keratosis "sometimes . . . gives rise to a squamous cell carcinoma."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 982 (32d ed. 2012).  

Moreover, service treatment records do not document any complaints, treatment, or diagnosis of skin cancer.  Notably, physical examinations upon enlistment in December 1968 and separation in May 1971 document normal relevant clinical evaluations, without noted skin cancer; additionally, the Veteran reported good health, with no relevant symptoms, in concurrent reports of medical history.  

Although the lay statements of record are competent insofar as they report observable symptoms, see Layno, supra; to the extent that such evidence asserts that he has skin cancer which is related to active service or his presumed exposure to herbicide agents, such statements are not competent to establish a diagnosis of skin cancer.  See Jandreau, supra.  

As there is no probative evidence of record to support the claim of entitlement to service connection for skin cancer, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

II.D.  Service Connection -PVD  

Lastly, the appellant claims entitlement to service connection for peripheral vascular disease (PVD).  

Post-service treatment records document the Veteran's diagnosis of PVD, which is sufficient to satisfy the first element of a service connection claim.  

However, service treatment records do not document any complaints, treatment, or diagnosis of PVD.  Notably, physical examinations upon enlistment in December 1968 and separation in May 1971 document normal relevant clinical evaluations, without noted PVD; additionally, the Veteran reported good health, with no relevant symptoms, in concurrent reports of medical history.  

The Board acknowledges that private treatment records indicate that the Veteran's PVD may be associated with his active service or a service-connected disability.  Specifically, April 2013 correspondence from the Veteran's private physician requests that VA look favorably upon the Veteran's PVD as a service-connected condition.  Additionally, March 2014 private treatment records list PVD as a complication of coronary artery disease (CAD), for which the Veteran was service-connected.  

As such, the Veteran was afforded a relevant VA examination in June 2012 in order to ascertain whether or not there was a nexus between the Veteran's PVD and his active service or his service-connected CAD.  The VA examiner diagnosed PVD of the bilateral lower extremities, but noted that the preponderance of medical literature indicated that PVD was related to and caused by multiple risk factors, including natural aging, chronic and ongoing history of smoking, hypertension, and hyperlipidemia - all of which were present in the Veteran; therefore, the examiner opined that the Veteran's PVD was not caused or aggravated by the Veteran's CAD or ischemic heart disease (IHD).  Moreover, the examiner noted that presumptive service connection was not warranted for PVD as a result of the Veteran's presumed herbicide exposure.  See 38 C.F.R. § 3.309(e).  

The Board affords great probative weight to the June 2012 negative nexus opinion, which was rendered following a review of the claims file, the Veteran's medical history, and a physical examination; moreover, it is supported by a well-reasoned rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.  To the extent that the private evidence discussed above indicates a possible nexus, the Board finds it to be unsupported by any sort of rationale; therefore, it is of less probative value than the June 2012 VA opinion.  

Although the lay statements of record are competent insofar as they report observable symptoms, see Layno, supra; to the extent that such evidence asserts a nexus between the Veteran's PVD and his active service or a service-connected disability, such statements are not competent to establish a nexus.  See Jandreau, supra.  The question regarding the etiology of such a disability involves the attribution of multiple potential etiologies and is a complex medical issue that cannot to be addressed by a layperson.

As there is no probative evidence of record to support the claim of entitlement to service connection for PVD, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  


III.  Increased Disability Rating - CAD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed above, the Board has considered the appellant's claim during the relevant rating period from April 1, 2012.  

The Veteran's coronary artery disease (CAD) is currently rated as 30 percent disabling from April 1, 2012 under Diagnostic Code (DC) 7017.  38 C.F.R. § 4.104, DC 7017 (2017).  

Thereunder, a 30 percent disability rating is warranted when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.  A 60 percent disability rating is warranted for more than one episode of acute, congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  Id.  Finally, a maximum schedular 100 percent disability rating is warranted for chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LV dysfunction with an EF of less than 30 percent.  Id.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2) (2017).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.  

Notably, the preponderance of evidence does not document that the Veteran's CAD resulted in an episode of acute, congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs which resulted in dyspnea, fatigue, angina, dizziness, or syncope; or a LVEF of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7017.  

Upon VA heart examination in June 2012, the Veteran's LVEF was 60 percent and following an interview-based examination, his condition was estimated to result in a workload of greater than 5 but less than 7 METs.  Additionally, the examiner noted that the Veteran's limited METs were due to multiple factors, including his nonservice-connected arthritis and general deconditioning.  

Notably, the additional objective medical evidence of record, including VA and private treatment records, does not otherwise document that the Veteran's service-connected CAD resulted in symptomatology that more closely approximates the rating criteria for a disability rating in excess of 30 percent for any period on appeal from April 1, 2012.  38 C.F.R. § 4.104, DC 7017.  

While the lay evidence of record is probative insofar as it reports observable symptoms, see Layno, supra, such evidence is not probative to the extent that it asserts that the Veteran's cardiac symptoms are more severe than is contemplated by the assigned 30 percent disability rating, as the objective analysis of the severity of the Veteran's service-connected CAD requires medical expertise and diagnostic testing.  See Jandreau, supra.  

Thus, the Board concludes that the preponderance of evidence weighs against the claim of entitlement to an increased disability rating in excess of 30 percent for CAD from April 1, 2012.  As a preponderance of the evidence is against claim, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert, supra.  

IV.  Earlier Effective Date - NSC Pension  

The appellant claims entitlement to an earlier effective date than May 15, 2010 for the assignment of nonservice-connected pension benefits.  

Nonservice-connected pension benefits are available to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of his own willful misconduct.  38 U.S.C. § 1521(a) (2012); 38 C.F.R. § 3.342(a) (2017).  

In general, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  

The Board acknowledges that the Veteran first filed a claim of entitlement to nonservice-connected pension benefits in September 2008.  After a careful review of the evidence of record, the Board finds that the evidence supports the grant of an effective date of February 2, 2010 for the award of pension benefits.  The RO granted pension benefits as of May 15, 2010, which is the date that the Social Security Administration (SSA) granted disability benefits.  In reading the SSA application, the Veteran had indicated he stopped working on February 1, 2010.  The reason SSA granted an effective date of May 15, 2010 was because that was the date the Veteran filed for disability benefits.  However, the Veteran's claim for pension benefits was pending as of September 2008.  The Veteran's SSA application establishes that the Veteran's last day of work was February 1, 2010, and thus the Board finds that an effective date of February 2, 2010, for the award of pension benefits is warranted.  The Veteran's TDIU application also shows that he last worked in February 2010.  An effective date earlier than February 2, 2010 is not warranted, as the Veteran's SSA application does not attempt to allege an earlier date of not being able to work, and neither does his TDIU application.  

V.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2017).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

Disregarding the temporary 100 percent disability rating discussed above, the Veteran was service-connected for CAD (rated as 30 percent disabling from April 1, 2012), and diabetes mellitus type II (rated as 20 percent disabling from June 12, 2014).  Based upon the above, the Veteran's combined 30 percent disability rating from April 1, 2012 and 40 percent disability rating from June 12, 2014 does not meet the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  

While failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b); as discussed below, the Board finds that the evidence of record regarding the Veteran's service-connected disabilities does not document that such disabilities precluded the Veteran from securing or following a substantially gainful occupation for any period from April 1, 2012, and thus referral for consideration of an extraschedular TDIU rating is not warranted.  

As noted above, an August 2010 SSA disability determination documents that the Veteran was found to be disabled from May 2010 due to primary left knee DJD and secondary lumbar DDD.  

Within his February 2010 TDIU application, the Veteran asserted that he was unable to secure or follow a substantially gainful occupation due to his CAD and hepatitis C (the Veteran is not service connected for hepatitis C).  He reported that he last worked full-time in February 2010 and that he had an educational history including four years of high school without additional education or training.  

Information obtained from a previous employer in May 2012 documents that the Veteran was employed part-time as a tile setter from August 2011 to November 2011, after which he was terminated due to completion of the project.  

Notably, upon VA heart examination in June 2012, the VA examiner opined that the Veteran would be able to engage in light duty or sedentary work as a result of his service-connected heart disability.  Additionally, upon VA diabetes examination in August 2014, the examiner found no resulting functional impact upon the Veteran's ability to work due to his service-connected diabetes mellitus type II.  

Given the above, referral for consideration of a TDIU rating on an extraschedular basis is not warranted, and the referral is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  
ORDER

Service connection for hepatitis C is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for skin cancer is denied.  

Service connection for PVD is denied.  

An increased disability rating in excess of 30 percent for CAD from April 1, 2012 is denied.  

An effective date of February 2, 2010, but no earlier, for the grant of nonservice-connected pension benefits is granted.  

Referral of a TDIU rating is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


